Title: From Thomas Jefferson to James Monroe, 2 September 1802
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Sep. 2. 1802.
          
          I now return mr Clarke’s & Shee’s letters inclosed in your’s of yesterday. mr Clarke’s object is to save 6. cents a stock. this is proper for him as an economical manager. but you & I must see of what other aspects it is susceptible. the US. have gun stocks for sale. they are to suspend the sale & lend them to the state of Virginia, that she may return them in kind afterwards with a saving to herself of 6. cents a piece. in this the US. will have trouble, double accounts, delivery & receipt, suspension of sale, & no benefit: this is what will be said in the volumes of slander to be added to the hue & cry against Virginia & against us. this is not the view which I should take; but that in the present disfavor of Virginia, she should ask no favor; she should not for a small savings have her name or conduct dragged before the public, but pursue her own path in silence, dignity & self-sufficiency. if the stocks are of real importance, she had better buy them of the US. on the terms on which individuals would buy, with her cash in hand. but if this matter appears differently to you, I will do in it what you shall on consideration desire. Accept my affectionate esteem & respect
          
            Th: Jefferson
          
        